ICJ_067_GulfOfMaine_CAN_USA_1982-01-20_ORD_01_NA_01_FR.txt. 10

DÉCLARATION DE M. ODA
[Traduction]

Quoique ayant voté pour l’ordonnance, j’estime qu’il eût fallu y indiquer
que la Cour, pour des raisons qui lui sont propres, approuvait une com-
position de la chambre correspondant entièrement aux vues les plus
récentes des Parties, telles qu’elles leur avaient été demandées conformé-
ment à l’article 26, paragraphe 2, du Statut et à l’article 17, paragraphe 2,
du Règlement.

(Signé) Shigeru ODA.

Il
